Case: 18-11324     Document: 00516107741         Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 24, 2021
                                  No. 18-11324
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                           Plaintiff—Appellant,

                                       versus

   Lucian Lee Spann,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:12-CR-126-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Lucian Lee Spann pleaded guilty to one count of being a felon in
   possession of a firearm and was sentenced pursuant to the Armed Career
   Criminal Act (ACCA) to 204 months of imprisonment, with credit for 20
   months of time served, and two years of supervised release. Following the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-11324      Document: 00516107741           Page: 2   Date Filed: 11/24/2021




                                     No. 18-11324


   Supreme Court’s decision in Johnson v. United States, 576 U.S. 591, 606
   (2015), Spann filed a 28 U.S.C. § 2255 motion to vacate his conviction,
   arguing that his Texas robbery, evading arrest, and aggravated assault
   convictions no longer qualified as violent felonies. The district court granted
   the motion, finding that Texas robbery no longer constituted a violent felony,
   and resentenced Spann to 63 months of imprisonment, with credit for 20
   months of time served, and three years of supervised release.             The
   Government filed this appeal.
          The Government argues that Texas robbery is a violent felony under
   the ACCA because it has the use, attempted use, or threatened use of
   physical force as an element. Following the issuance of Borden v. United
   States, 141 S. Ct. 1817 (2021), Spann filed an unopposed motion for summary
   affirmance, arguing that Borden foreclosed the Government’s argument. In
   the alternative, Spann requests an extension of time to file his brief.
          Borden held that offenses with a mens rea of recklessness are not
   encompassed within the elements clause of the “violent felony” definition in
   the ACCA. 141 S. Ct. at 1825, 1834. Spann was convicted of violating Texas
   Penal Code § 29.02(a)(1), which defines robbery as a theft committed with
   intent to control or maintain the property where the offender “intentionally,
   knowingly, or recklessly cause[d] bodily injury to another.” Therefore, as
   Spann argues, Borden forecloses the Government’s argument that Spann’s
   Texas robbery conviction is a violent felony pursuant to the ACCA. See
   Borden, 141 S. Ct. at 1825; see also United States v. Ybarra, ___ F. App’x ___,
   No. 20-10520, 2021 WL 3276471, at *1-2 (5th Cir. July 30, 2021)
   (unpublished).
          Because Spann’s position “is clearly right as a matter of law so that
   there can be no substantial question as to the outcome of the case,”
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), his




                                          2
Case: 18-11324    Document: 00516107741         Page: 3   Date Filed: 11/24/2021




                                 No. 18-11324


   motion for summary affirmance is GRANTED, his alternative motion for
   an extension of time to file a brief is DENIED, and the judgment of the
   district court is AFFIRMED.




                                      3